Citation Nr: 0501317	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  98-13 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to September 17, 1998 for anterior cruciate ligament 
(ACL) insufficiency, degenerative joint disease, left knee 
with limitation of motion.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the period September 17, 1998 to September 1, 2004 for 
anterior cruciate ligament (ACL) insufficiency, degenerative 
joint disease, left knee with limitation of motion.  

3.  Entitlement to an evaluation in excess of 20 percent on 
and after September 1, 2004 for anterior cruciate ligament 
(ACL) insufficiency, degenerative joint disease, left knee 
with limitation of motion, to include restoration of a 30 
percent rating.  

4.  Entitlement to an initial evaluation in excess of 10 
percent prior to September 17, 1998 for degenerative 
arthritis, right knee.  

5.  Entitlement to an evaluation in excess of 20 percent on 
and after September 17, 1998 for degenerative arthritis, 
right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent prior to June 26, 2000 for varus deformity, left knee 
with laxity and instability.

7.  Entitlement to an evaluation in excess of 20 percent on 
and after June 26, 2000 for varus deformity, left knee with 
laxity and instability.

8.  Entitlement to an initial evaluation in excess of 10 
percent prior to June 26, 2000 for varus deformity, right 
knee with laxity and instability.

9.  Entitlement to an evaluation in excess of 20 percent on 
and after June 26, 2000 for varus deformity, right knee with 
laxity and instability.

10.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In view of the various ratings in this case, the 
current issues are as set forth on the title page.

Appellant was accorded a RO hearing in May 2000, and a 
transcript of that hearing is of record.

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) sitting in Denver, Colorado in June 2002.  A transcript 
of the hearing testimony has been associated with the claims 
file.

In September 2002, the Board order further development of the 
veteran's case under authority then in effect.  The 
additional development was completed and the case was 
returned to the Board for appellate review.  Due to a change 
in law, in June 2003, the Board remanded the case for due 
process development.  That matter was resolved and the matter 
is now before the Board.

It is noted that there are 2004 records indicating that 
appellant is being considered for total knee replacements.  
Such procedures have not been completed to the date of the 
evidence on file.  In order that a decision might be entered 
on these matters, the Board will proceed.  Ratings assigned 
are considered to be prior to any knee replacement that may 
be conducted and would potentially be eligible for 100 
percent ratings for post-surgical convalescence.  Thus, the 
decision herein is considered to be as to issues prior to the 
replacement of either knee.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.



FINDINGS OF FACT

1.  For the period prior to September 17, 1998, appellant's 
left knee ACL insufficiency, degenerative joint disease, with 
limited motion was manifested by pain on motion, swelling, 
and moderate tenderness.  

2.  For the period on and after September 17, 1998, 
appellant's left knee ACL insufficiency degenerative joint 
disease, with limited motion was manifested by marked 
antalgic gait, limited passive/active motion, easy 
fatigability and weakness.  

3.  For the period prior to September 17, 1998, appellant's 
right knee, arthritis was manifested by pain, limited motion, 
and fatigability.  

4.  For the period on and after September 17, 1998, 
appellant's right knee arthritis was manifested by pain, 
fatigability, weakness, incoordination, but no more than 
functional loss.  

5.  For the period prior to June 26, 2000, appellant's varus 
deformity, left knee with laxity and instability more nearly 
approximated slight knee impairment.  Moderate knee 
impairment was not shown.  

6.  For the period on and after June 26, 2000, appellant's 
varus deformity, left knee with laxity and instability more 
nearly approximated moderate knee impairment.  Severe knee 
impairment is not shown.

7.  For the period prior to June 26, 2000, appellant's varus 
deformity, right knee with laxity and instability more nearly 
approximated slight knee impairment.  Moderate knee 
impairment was not shown.  

8.  For the period on and after June 26, 2000, appellant's 
varus deformity, right knee with laxity and instability more 
nearly approximated moderate knee impairment.  Severe knee 
impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
prior to September 17, 1998 for ACL insufficiency, 
degenerative joint disease, left knee with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, 
Codes 5257, 5260, 5261, 5262 (2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for the period September 17, 1998 to September 1, 2004 for 
anterior cruciate ligament (ACL) insufficiency, degenerative 
joint disease, left knee with limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5257, 5260, 
5261, 5262 (2003).  

3.  The criteria for (restoration of) a 30 percent 
evaluation, and no more on and after September 1, 2004 for 
anterior cruciate ligament (ACL) insufficiency, degenerative 
joint disease, left knee with limitation of motion have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5257, 5260, 
5261, 5262 (2003).  

4.  The criteria for an initial evaluation in excess of 10 
percent prior to September 17, 1998 for degenerative 
arthritis, right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, 
4.40, 4.45, 4.71a, Codes 5003, 5010, 5261, 5262 (2003).  

5.  The criteria for an evaluation in excess of 20 percent on 
and after September 17, 1998 for degenerative arthritis, 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5261, 5262 (2003).  

6.  The criteria for an initial evaluation in excess of 10 
percent prior to June 26, 2000 for varus deformity, left knee 
with laxity and instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
4.71(a), Diagnostic Code 5257 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

7.  The criteria for an evaluation in excess of 20 percent on 
and after June 26, 2000 for varus deformity, left knee with 
laxity and instability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
4.71(a), Diagnostic Code 5257 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

8.  The criteria for an initial evaluation in excess of 10 
percent prior to June 26, 2000 for varus deformity, right 
knee with laxity and instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45 4.71(a), Diagnostic Code 5257 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

9.  The criteria for an evaluation in excess of 20 percent on 
and after June 26, 2000 for varus deformity, right knee with 
laxity and instability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
4.71(a), Diagnostic Code 5257 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In a July 2003 letter, the RO provided the veteran notice of 
the evidence needed to substantiate his claims for increased 
evaluations.  He was informed that the evidence must show 
that that the service-connected disabilities had increased in 
severity.  

In the June 2004 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has by way 
of the aforementioned documents.  He has reported what 
evidence was available, and it appears that the records to 
which reference is made have been obtained to the extent 
possible.  It does not appear that there are any other 
records that could or should be obtained as to the issue 
decided herein.

I.  Factual Background

The veteran was granted service connection for a bilateral 
knee disability as being directly related to his period of 
active duty.  Pertinent medical records describing the status 
of his knees for the time period at issue in this appeal 
include the following:

A private medical examination report dated in January 1995 
revealed that appellant used a cane for ambulation.  There 
was evidence of arthritis, both knees with joint pain 
swelling and secondary synovitis, bilaterally.  Range of 
motion for both knees was to 165 degrees in extension and 120 
degrees in flexion. 

Appellant was accorded a VA examination in April 1995.  On 
examination range of motion was from 0 to 125 degrees with 
pain on motion, left and 0 to 130 degrees, right.  With 
standing, he had varus deformity of 14 degrees on the right 
knee, and 10 degrees on the left.  Gait was slow and 
antalgic.  He carried a walking stick.  There was swelling in 
the left knee.  The left knee was tender to the patella, more 
on the left than right.  Both knees were stable to McMurray 
and drawer sign and he had mild crepitation.  The diagnosis 
was bilateral knees, status post surgery on left with 
bilateral limitations in motion and function and discomfort 
with varus knee deformity.  He had chondromalacia, 
bilaterally.  

Appellant was accorded a VA examination in February 1998 for 
his left knee disability.  He used crutches for prolonged 
weight bearing.  He experienced pain, swelling, and giving 
out in the knee.  Examination revealed moderate varus 
alignment with mild effusion.  There was moderate compression 
tenderness.  The medial joint line was tenderness with 
positive McMurray's medially.  The lateral joint was 
minimally tender with negative McMurray's.  There was a 
positive Lachman's sign with no end point to positive pivot 
shift.  The collateral ligaments were stable in full 
extension: 30 degrees of flexion and PCL appeared to be 
intact at 90 percent posterior draw.  There was increased 
with resisted flexion and extension, and easy fatigability of 
the limb during resisted flexion and extension.  The gait was 
mildly antalgic, favoring the left side.  Range of motion was 
from 0 to 125 degrees.  Normal being 0 to 140 degrees.  
Functional range of motion was from 0 to 105 degrees.  An 
additional 20 degrees range of motion loss was given for 
DeLuca factors.  The diagnosis was chronic ACL insufficiency, 
left knee, with significant osteoarthritis of the left knee.  

Appellant was accorded a VA examination in May 1998 for the 
right knee.  He complained of pain with weight bearing and 
swelling.  He used a cane to protect the left knee.  
Examination revealed effusion and palpable Baker's cyst.  
Range of motion lacked 5 degrees of extension and flexion was 
to 130 degrees.  There was mild varus alignment.  The medial 
and lateral joint lines were tender, and there was 
significant retropatellar compression tenderness and 
crepitation from the patellofemoral joint.  Repetitive 
flexion and extension caused pain and mild fatigability.  
Collateral ligaments were stable with full extension and 20 
degrees of flexion.  Lachman's was equivocal due to guarding.  
Pivot shift was negative.  The diagnosis was degenerative 
arthritis, right knee.  

In a May 1998 rating decision, service connection was 
established for ACL, insufficiency with degenerative joint 
disease, left disease with a 20 percent evaluation assigned 
effective October 19, 1994.  

Private treatment records dated from September 1998 to 
January 1999 show treatment for chronic bilateral knee pain.  

A private medical examination report dated in September 1998 
revealed appellant had a marked antalgic gait and difficulty 
walking without his crutch for assistance.  He could not 
tandem gait or walk on toes or heels due to knee pain.  
Flexion was from 0 to 100 degrees and extension was to 0 
degrees.  The diagnosis was bilateral knee pain with 
degenerative joint disease.  There was no evidence of 
instability but significant pain and range of motion deficits 
and crepitus were consistent with his history.  

In a September 1998 rating decision, service connection was 
established for degenerative arthritis, right knee with a 10 
percent evaluation assigned effective March 18, 1997.  

Appellant was accorded a VA examination in October 1998.  His 
gait was observed to be antalgic and he favored the left 
lower extremity.  Range of motion for the left knee was from 
0 to 132 degrees.  He had a 1+ anterior drawer sing, a 
negative McMurray's , and a negative Lachman's sign.  He had 
stable medial and lateral collateral ligaments and no 
evidence of chondromalacia of the patella.  There was mild 
effusion and 5 degrees of varus angulation.  Range of motion 
for the right knee was from 5 to 130 degrees.  He had mild 
varus deviation of 5 degrees.  He had a negative anterior 
drawer sign, Lachman's, and negative McMurray's sign.  He had 
stable medial and collateral ligaments.  It was estimated 
that he experienced an additional loss of 20 degrees of 
functional range of motion for repetitive action.  There was 
no evidence of fatigability or incoordination. 

In a March 1999 rating decision, the evaluation for 
degenerative arthritis was increased from 10 to 20 percent 
disabling, effective from September 17, 1998.  The evaluation 
for ACL insufficiency with degenerative disease, left knee 
with limitation of motion due to degenerative joint disease 
was increased from 20 to 30 percent disabling, effective 
September 17, 1998.  Separate evaluations of 10 percent, were 
assigned for varus deformity left knee and varus deformity 
right knee, effective September 17, 1998. 

Appellant was accorded a VA examination in May 1999.  The 
knees revealed bilateral genu varus at 10 degrees deviation.  
He had marked difficulty moving the knees.  He had pain on 
passive motion and could only flex and extend the knee on 
three occasions due to pain.  Passive and active flexes were 
from 0 to 90 degrees, bilaterally.  There was marked crepitus 
to passive flexion and extension.  There was no evidence of 
laxity.  The medial and lateral collateral ligaments were 
stable.  Lachman's and McMurray's were negative.  Flexion and 
extension was from 0 to 90 degrees, bilaterally.  He was 
unable to perform a deep knee bend.  

VA treatment records dated from September 1998 to June 2000 
show treatment for bilateral knee symptomatology.  

Private medical records dated from April to June 2000 show 
appellant received treatment for bilateral knee 
symptomatology.  Findings are otherwise as reported herein.

A private medical examination report dated in April 2000, 
revealed marked varus alignment to both knees about 6 degrees 
or so on both sides.  Range of motion on the left was about 
10 to 80 degrees and on the right 0 to 90 degrees.  There was 
marked effusion on the left side.  There was soreness around 
the parapatellar region both medial and lateral.  Ligament 
exam was guarded with negative Lachman's sign.  No medial or 
lateral instability noted.  Joint line tenderness was noted 
to both posteromedial and posterolateral to both knees.  
McMurray's was positive over both knees.  The diagnosis was 
traumatic arthritis of both knees. 

Appellant was accorded a VA examination in June 2000.  The 
examination revealed mild effusion, both knees, positive 
patellofemoral grind, bilateral.  There was 20 degrees varus 
deformity correctible passively to neutral, bilateral.  
Lachman's sign was 2+ with stable volume-to-volume ratio.  
His gait was markedly antalgic.  Range of motion was 
conducted with pain at the extremes.  The diagnosis was end-
stage osteoarthritis.  

Appellant was accorded a VA examination in July 2000.  The 
left knee revealed active and passive range of motion from 0 
to 90 degrees.  There was a lot of pain throughout the range 
of motion.  There was effusion present.  The joint line was 
quit tender medially and laterally.  There was mild varus 
alignment.  There was a positive Lachman's sign.  Collateral 
ligaments were stable.  PCL was intact to posterior draw.  
There was mild quadriceps atrophy.  There was increased pain 
with resistant flexion and extension of the knee and easy 
fatigability as well as antalgia in his gait on his left 
side.  

The right knee revealed range of motion from 0 to 90 degrees.  
There was mild effusion present.  Varus alignment at 10 
degrees was present with positive Lachman's sign.  Collateral 
ligaments were stable.  PCL was intact to posterior draw.  
Medial and lateral joint lines were both mildly tender.  
There was pain with resistant flexion and extension of the 
knee as well as moderate instability and antalgia in his 
gait.  The examiner noted that additional loss of 20 degrees 
was necessary for assignment considering DeLuca factors.

VA treatment records dated from March 2001 to August 2002 
show treatment for bilateral knee symptomatology.

Appellant was accorded a VA examination in January 2003.  
Examination revealed painful range of motion, bilaterally.  
He had varus alignment that was significant 10-15 degrees on 
the left and 5-10 degrees on the right.  He had effusion, 
bilaterally.  There was crepitus, bilaterally.  He had a +1-
+2 Lachman sign, bilaterally.  He had a negative pivot shift 
and posterior drawer, bilaterally.  Medial and lateral joint 
lines were both quite tender bilaterally.  There was 
significant pain with patellofemoral compression tenderness 
and crepitus throughout range of motion testing.  There was 
moderate incoordination in his motion, and significant 
fatigability and weakness in both quadriceps and hamstring 
groups.  He had increased pain with increased motion of the 
knees.  Both knees lacked 5 degrees of extension and flexion 
was to 110 degrees.  The examiner noted that an additional 
loss of 25 degrees would be necessary for DeLuca factors.  
The diagnosis was advanced osteoarthritis, both knees with 
varus alignments and mild to moderate instability.  

VA treatment records dated from October 2003 to July 2004 
show treatment for chronic bilateral knee pain.  As noted, 
more recently consideration of total knee replacements were 
ongoing, but had not bee conducted based on the evidence on 
file at the time of this decision.

II.  Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5257 for knee, other impairment, a 10 
percent rating is assigned when there is slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

III.  Legal Analysis

(a.) Propriety of the assignment of a 20 percent evaluation 
for an initial grant of service connection for left knee 
disability for the period prior to September 17, 1998.  

Applying the aforementioned evidence to the rating schedule, 
we find that for the period prior to September 17, 1998, 
appellant's left knee disability was manifested primarily by 
pain on motion, limited motion, swelling, as well as moderate 
tenderness and varus alignment, related to ACL insufficiency, 
left knee, degenerative joint disease, evidenced by his 
medical reports and the transcript of his RO hearing 
testimony.  However, no left knee joint instability was 
objectively demonstrated during this period.  

In addition to no definitive proof of chronic left knee joint 
instability, there is also no evidence that the veteran had 
any compensable degree of limitation of motion of his left 
knee exhibited on any of the concurrent medical examinations 
for the time period in question.  At worst, his right knee 
had no less than 105 degrees of flexion and lacked 5 degrees 
of extension throughout this entire period.

We note for DeLuca purposes that the evidence revealed easy 
fatigability and additional loss of motion on repetitive 
stress testing.  X-rays of the left knee revealed objective 
radiographic evidence of arthritic changes.  

Based on the aforementioned findings, we cannot concede that 
assignment of a rating in excess of 20 percent is warranted 
for appellant's left knee disability for the period prior to 
September 17, 1998.  We find that X-ray evidence of an 
arthritic process was demonstrated that would support the 
assignment of the 20 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, on the basis of pain on motion 
with proof of degenerative joint changes but without 
compensable limitation of range of motion.  We also find that 
the evidence failed to demonstrate any instability or 
compensable limitation of motion of the left knee joint for 
the period prior to September 17, 1998, that would permit us 
to award the veteran with an evaluation greater than 20 
percent.  In view of this discussion, we must conclude that 
the veteran's appeal for a rating in excess of 20 percent for 
his left knee disability for the period prior to September 
17, 1998 for an increased evaluation in excess of 20 percent 
for an ACL insufficiency, degenerative joint disease, left 
knee must be denied.  Because the evidence in this case is 
not approximately balanced with regard to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.) Propriety of the assignment of a 30 percent evaluation 
for the period commencing September 17, 1998 to June 26, 2000 
for left knee disability(ACL insufficiency and arthritis) and 
assignment of a 20 percent evaluation commencing September 1, 
2004 for a left knee disability to include restoration of the 
30 percent rating..  

On application of the aforementioned evidence to the rating 
schedule, we find that for the period from September 17, 1998 
to present, appellant's left knee disability was manifested 
marked antalgic gait, difficulty walking without the use of a 
crutch or cane, limited passive and active range of motion, 
easy fatigability and weakness evidenced his medical reports 
and hearing testimony.  We note for DeLuca purposes that the 
evidence for the periods in question revealed easy 
fatigability, incoordination, and weakness with additional 
loss of motion.  

The 30 percent rating assigned pursuant to Diagnostic Code 
5257, contemplates a severe degree of knee impairment with 
recurrent subluxation or lateral instability and is the 
maximum rating available under Diagnostic Code 5257.

With respect to whether a rating in excess of 20 percent is 
warranted on the basis of limitation of motion, the Board 
notes that the medical evidence for the period from March 20, 
1997, to February 5, 2002, fails to reveal flexion limited to 
less than 70 degrees so as to warrant a rating in excess of 
30 percent based on motion limitation.  In fact, even with 
appellant's complaints of pain and weakness, multiple 
examination reports reflect his ability to flex his knee to 
at least 80 or 110 degrees, with additional loss of 20 or 25 
degrees due to DeLuca factors.  Also, the medical evidence 
for the periods in question reflects no limitation of right 
knee extension to warrant assignment of even a compensable 
rating under Diagnostic Code 5261. As such, application of 
Diagnostic Code 5260 or 5261 would not result in a higher 
rating assignment based on motion limitation.  Thus, for the 
period commencing September 17, 1998 to September 1, 2004, a 
rating in excess of 30 percent for a left knee disability is 
not warranted.  

However, resolving all doubt in his favor, the functional 
impairment apparent in the appellant's complaints and noted 
by the evidence of record demonstrates that left knee meets 
or nearly approximates the criteria for a 30 percent 
evaluation on and after September 1, 2004.  See DeLuca, 8 
Vet. App. 202.  Therefore, the Board finds that the appellant 
is entitled to restoration of the 30 percent disability 
rating for his left knee disability on and after September 1, 
2004.

(c.) Propriety of the assignment of a 10 percent evaluation 
for the period prior to September 17, 1998 for degenerative 
arthritis, right knee and assignment of 20 percent evaluation 
commencing September 17, 1998 for degenerative arthritis, 
right knee.  

With respect to the period prior to September 17, 1998, we 
find that the right knee disability was manifested by pain, 
limited motion, and fatigability, which were evidenced by the 
May 1998 examination report.  Specifically, range of motion, 
right knee lacked 5 degrees of extension and flexion was to 
130 degrees.  The medical evidence of record shows that the 
right knee has arthritis established by X-ray findings.

The reported extent of limitation of motion of the right knee 
supports a 10 percent disability rating under diagnostic 
codes pertaining to limitation of motion.  The Board has 
considered pain on use of the right knee, but it is not shown 
that this results in such additional limitation of motion as 
would meet the requirements for a higher rating under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore for the 
period prior to September 17, 1998, a rating in excess of 10 
percent is not warranted.  

With respect to whether a rating in excess of 20 percent is 
warranted for the period on and after September 17, 1998, 
appellant's flexion has not been limited to 15 degrees nor 
has his extension been limited to 20 degrees.  Pain has been 
chronicled but there is no indication, from the objective 
clinical record that there is more than moderate functional 
loss of the right knee.  The Board has considered DeLuca v. 
Brown in reaching its conclusion in this case.  The evidence 
reflects easy fatigability, weakness, incoordination, as well 
as additional functional loss.  However, the functional 
impairment does not more nearly approximates limitation of 
flexion to 15 degrees or extension to 20 degrees, which is 
necessary to warrant a higher evaluation.  Thus, the 
additional functional loss warrants no more than the 20 
percent currently assigned for the period commencing 
September 17, 1998 and after.  

(d.) Propriety of the assignment of a 10 percent evaluation 
for the period prior to June 26, 2000 for varus, left knee 
with laxity and instability and assignment of 20 percent 
evaluation commencing June 26, 2000 for varus, left knee with 
laxity and instability, left knee.  

Applying the aforementioned evidence to the rating schedule, 
we find that for the period from September 17, 1998 to June 
26, 2000, the veteran's left knee disability was manifested 
primarily by mild varus deformity as shown on his medical 
reports.  However, no left knee joint instability or 
subluxation was objectively demonstrated during this period.  

Based on the aforementioned findings, we cannot concede that 
assignment of a rating in excess of 10 percent is warranted 
for the veteran's left knee varus deformity, for the period 
from September 17, 1998 to June 26, 2000.  

We find that it was not until June 26, 2000, that a greater 
degree of varus deformity, specifically 20 degrees and 2+ 
Lachman's sign was demonstrated, supports the assignment of a 
20 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, on the moderate impairment due to 
instability.  We also find that the evidence fails to 
demonstrate severe instability for the period commencing on 
June 26, 2000, that would permit us to award the veteran with 
an evaluation greater than 20 percent.  

Based on the aforementioned findings, we cannot concede that 
assignment of a rating in excess of 10 percent for varus 
deformity, left knee laxity is warranted for the period from 
September 17, 1998 to June 26, 2000.  We find that it was not 
until June 26, 2000, that evidence of moderate impairment due 
to instability was demonstrated that would support the 
assignment of a 20 percent evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  We also find that the evidence 
fails to demonstrate severe instability of the left knee 
joint for the period commencing on June 26, 2000 that would 
permit us to award the veteran with an evaluation greater 
than 20 percent.  In view of this discussion, we must 
conclude that the veteran's appeal for a rating in excess of 
10 percent for his varus deformity, left knee laxity 
disability for the period prior to June 26, 2000 and his 
appeal for an increased evaluation in excess of 20 percent 
for a varus deformity left knee laxity disability for the 
period commencing on June 26, 2000, must be denied.  Because 
the evidence in this case is not approximately balanced with 
regard to the merits of this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(e.) Propriety of the assignment of a 10 percent evaluation 
for the period prior to June 26, 2000 for varus, right knee 
with laxity and instability and assignment of 20 percent 
evaluation commencing June 26, 2000 for varus, right knee 
with laxity and instability.  

Applying the aforementioned evidence to the rating schedule, 
we find that for the period from September 17, 1998 to June 
26, 2000, the veteran's right knee disability was manifested 
primarily by mild varus deformity as shown on his medical 
reports.  However, no right knee joint instability or 
subluxation was objectively demonstrated during this period.  

Based on the aforementioned findings, we cannot concede that 
assignment of a rating in excess of 10 percent is warranted 
for the veteran's right knee varus deformity, for the period 
from September 17, 1998 to June 26, 2000.  

We find that it was not until June 26, 2000, that a greater 
degree of varus deformity, specifically 20 degrees and 2+ 
Lachman's sign was demonstrated, supports the assignment of a 
20 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, on the moderate impairment due to 
instability.  We also find that the evidence fails to 
demonstrate severe instability for the period commencing on 
June 26, 2000, that would permit us to award the veteran with 
an evaluation greater than 20 percent.  

Based on the aforementioned findings, we cannot concede that 
assignment of a rating in excess of 10 percent for varus 
deformity, right knee laxity is warranted for the period from 
September 17, 1998 to June 26, 2000.  We find that it was not 
until June 26, 2000, that evidence of moderate impairment due 
to instability was demonstrated that would support the 
assignment of a 20 percent evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  We also find that the evidence 
fails to demonstrate severe instability of the right knee 
joint for the period commencing on June 26, 2000 that would 
permit us to award the veteran with an evaluation greater 
than 20 percent.  In view of this discussion, we must 
conclude that the veteran's appeal for a rating in excess of 
10 percent for his varus deformity, right knee laxity 
disability for the period prior to June 26, 2000 and his 
appeal for an increased evaluation in excess of 20 percent 
for a varus deformity right knee laxity disability for the 
period commencing on June 26, 2000, must be denied.  Because 
the evidence in this case is not approximately balanced with 
regard to the merits of this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
September 17, 1998 for ACL insufficiency, degenerative joint 
disease, left knee with limitation of motion is denied.  

Entitlement to an evaluation in excess of 30 percent for the 
period September 17, 1998 to September 1, 2004 for anterior 
cruciate ligament (ACL) insufficiency, degenerative joint 
disease, left knee with limitation of motion is denied.  

Entitlement to restoration of evaluation of 30 percent, but 
no more on and after September 1, 2004 for anterior cruciate 
ligament (ACL) insufficiency, degenerative joint disease, 
left knee with limitation of motion is granted, subjected to 
the law and regulations pertaining to the payment of monetary 
benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
prior to September 17, 1998 for degenerative arthritis, right 
knee is denied.  

Entitlement to an evaluation in excess of 20 percent on and 
after September 17, 1998 for degenerative arthritis, right 
knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 26, 2000 for varus deformity, left knee with 
laxity and instability is denied.

Entitlement to an evaluation in excess of 20 percent on and 
after June 26, 2000 for varus deformity, left knee with 
laxity and instability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 26, 2000 for varus deformity, right knee with 
laxity and instability is denied.

Entitlement to an evaluation in excess of 20 percent on and 
after June 26, 2000 for varus deformity, right knee with 
laxity and instability is denied.


REMAND

The evidence is inadequate to fully evaluate the veteran's 
claim of unemployability at this time.  In this respect, the 
veteran is claiming that he is unemployable due to his 
service-connected disabilities.  There is an September 1998 
Social Security Administration (SSA) decision granting 
disability benefits to the veteran, which shows the veteran 
is unemployable due to degenerative arthritis of the knees.  

The veteran asserts that he is unable to work secondary to 
his service connected bilateral knee pathology, currently 
rated, in combination, 70 percent disabling.  It is contended 
that because of his bilateral knee disability he is unable to 
do physical labor, and that because he has severe difficulty 
with ambulation, he is unable to maintain sedentary 
employment due to his limited education and experience.  

The current claim suggests that the veteran last worked full 
time as in labor force in 1994.  Appellant contends that he 
could no longer work in this capacity due to his service-
connected disabilities.  However, VA Form 21-4192 completed 
by appellant's former employer in June 1999, showed that 
appellant last worked in May 1994.  The former indicated that 
appellant left because of personal reasons.  

Evidence on file revealed that the veteran worked in labor 
force until 1994.  He completed three years of high school.  
He has had no vocational training.  

The Board notes that there are medical opinions of record 
that reflect appellant has severe impairment with ambulation 
but this impairment would not preclude sedentary employment.  
These opinions were provided in 1999 and 2000.  The Board 
notes that subsequent to these opinions the veteran has been 
recommended for total knee replacements.  Therefore, a 
current clinical picture, after review of all the records is 
needed.

In addition, examiners noted some difficulty with assessing 
DeLuca type impairment.  Opinions as to employability, 
however, were not recently expressed.  Such opinions should 
be solicited.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should, with the assistance of 
the appellant as needed, obtain copies of 
all outstanding treatment records for 
knee pathology.  If total knee 
replacements have been conducted, those 
records should be obtained.  All records 
of treatment leading up to such surgery 
should also be obtained.  Appellant 
should be requested to assist in 
obtaining these records as needed.

2.  After the above is completed, the RO 
shall arrange for an appropriate medical 
opinions(s) and as needed examination(s) 
of the veteran to assess whether his 
service-connected disabilities render him 
unemployable.  Appropriate physician(s) 
should review the claims file and 
describe difficulty appellant would have 
maintaining substantially gainful 
employment, given less than a high school 
education.  If an examination is needed 
or if knee replacements have been 
performed, examinations should then be 
scheduled.  All indicated tests and 
studies should be performed.  The claims 
folder should be provided to the 
examiner(s) for review prior to 
examination.  It should be determined 
whether all findings recorded are related 
to the service-connected pathology.  If 
symptoms of service-connected and non- 
service-connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  

The RO shall ask the examiner(s) to 
assess the veteran's ability to pursue 
substantially gainful employment in view 
of all service- connected pathology.  The 
RO shall ensure that the claim file is 
provided to the examiner(s) for use and 
reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.  

In rendering this opinion only service-
connected disorders are for 
consideration.  If he is unemployable due 
to age or due to non-service connected 
disorders, that too should be 
specifically set forth.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case in light of all the other 
evidence of record as to this issue.  

Thereafter, to the extent that the benefit sought on appeal 
remains denied, issue the veteran a supplemental statement of 
the case and, if all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


